DETAILED CORRESPONDENCE
Acknowledgements
This office action is in response to the communication filed 1/28/2022.
Claims 1-15 are pending, Claims 10-15 are withdrawn, and Claims 1-9 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on 1/28/2022 is acknowledged.
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/28/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "a washing tub for opening and closing a front opening of the door is provided" in lines 3-4.  It is unclear as recited how the “washing tub” opens and closes a front opening.  Examiner believes this is a mistranslation and should recite “a washing tub having a front opening that is opened and closed by the door”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 2016/0324396 A1) in view of Thomas et al. (US 6,463,940 B1).
Re claim 1, Hong discloses a dish washing machine (abstract), comprising: 
a door (ref. 11); 
a main body (ref. 10) in which a washing tub (ref. 20) for opening and closing a front opening (see fig. 1) of the door is provided; 
a basket (refs. 12a, 12b) installed to move into and out of the washing tub to accommodate dishes; 
a sensing unit (ref. 400, ¶ [0065]) configured to detect the status of tableware inside the washing tub; 
a plurality of nozzles (ref. 111) configured to spray washing water; 
a vane (ref. 200) configured to reflect the sprayed washing water in the washing tub (¶ [0078]); 
a driving unit (ref. 300) configured to drive the vane; and 
a controller (ref. 560) configured to control the driving unit such that cleaning is performed for each dish storage area of the basket based on the sensed result of the sensing unit (¶ [0103]-[0104], 
Hong does not explicitly disclose the door having a door identifier attached thereto; the basket having a basket identifier thereto; the sensing unit configured to sense the basket identifier and the door identifier.  However, Thomas discloses it is very well-known in the dishwashing art (abstract) to provide a door having a door identifier (col. 7 lines 12-18 “the processor makes its selection…when the door of the cleaning apparatus is closed….until closing of the door triggers the selection” therefore inherently requiring both a door and a door identifier such to enable “triggering”) attached thereto; a basket (ref. 22) having a basket identifier (ref. 24, col. 2 line 66 to col. 3 line 43) thereto; and a sensing unit (ref. 25 col. 3 lines 44-56 and col. 7 line 12 “processor makes its selection…closing of the door triggers the selection”) configured to sense the basket identifier and the door identifier to control cleaning based on the status of the tableware (col. 3 line 57 to col. 4 line 2; see also col. 6 lines 7-26; see also col. 7 lines 12-34 and claim 7).
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the dish washing machine of Hong to further include a door identifier, a basket identifier and a sensing unit configured to sense the basket identifier and the door identifier, as suggested by Thomas, in order to detect the articles or types of articles and automate cleaning parameters based on the detection (col. 1 line 64 to col. 2 line 14) and to enhance tagging of an article or category of articles would be beneficial (col. 2 lines 18-21).
Re claim 2
Re claim 3, Regarding “wherein the basket identifier is provided in front of the basket, wherein the door identifier is provided on an inner side surface of the door”, the mere rearrangement of the location of the identifiers to be in front of a basket or on an inner side surface of the door is prima facie obvious to one of ordinary skill in the art, depending on the availability of space for components to detect said identifiers (i.e. the rear of dishwasher has space for receivers and it being obvious the inner side of the door is the only side facing the remainder of the dishwasher).  See MPEP 2144.04(VI)(C) Rearrangement of Parts.
Re claim 5, Hong further wherein the controller determines a plurality of the dish storage areas (¶ [0108] at least left, right; see also ¶ [0063] all zones) in which dishes are accommodated.
Re claim 6, Hong further discloses a a sump (ref. 60) configured to store the washing water; and a dispensing device (refs. 30, 40 and 100) configured to supply the washing water stored in the sump to the plurality of nozzles, 42wherein the driving unit drives the dispensing device according to a control signal of the controller (¶ [0103]), and the controller controls the driving unit such that a nozzle corresponding to the dish storage area in which the dishes are accommodated among the plurality of nozzles sprays the washing water to the dish storage area in which the dishes are accommodated (¶ [0103]-[0104]).
Re claim 7, Hong further discloses wherein the plurality of nozzles are fixed to a lower side of the washing tub (see fig. 2), wherein the vane performs a linear reciprocating motion along the spraying direction of the plurality of nozzles according to the driving of the driving unit (see fig. 8 ¶ [0062]-[0063]).
Re claim 9, Hong further discloses wherein the controller determines the dish storage area in which the dishes are accommodated when the basket is inserted into the washing tub (¶ [0125], see fig. 13A).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 2016/0324396 A1) in view of Thomas et al. (US 6,463,940 B1), as applied above, and further in view of Ashrafzadeh et al. (US 2012/0138092 A1).
Re claim 8¸ Hong/Thomas discloses as shown above and further disclose wherein the basket includes an upper basket and a lower basket (Hong refs. 12a, 12b, see fig. 1; Thomas refs. 36, 22 see fig. 1).   Hong/Thomas does not explicitly disclose the upper basket and the lower basket have basket identifiers, respectively, that are distinguished from each other, the sensing unit senses the basket identifier of the upper basket and the basket identifier of the lower basket, and the controller determines whether the upper basket is inserted into or withdrawn out based on the result of sensing the basket identifier of the upper basket and determines whether the lower basket is inserted into or withdrawn out based on the result of sensing the basket identifier of the lower basket.
However, the mere duplication of known identifiers for multiple baskets for additional zone control is prima facie obvious to one of ordinary skill in the art, in order to enable detection of further target zones for cleaning.  See MPEP 2144.04(VI)(B) Duplication of Parts.  Regarding “the controller determines whether [the baskets are] inserted into or withdrawn”, Ashrafzadeh discloses it is known in the dishwasher art (abstract) to provide a sensing unit (ref. 102) that senses whether the upper/lower basket are inserted into or withdrawn (¶ [0042]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the baskets of Hong to further include basket identifiers and the controller to detect insertion or withdrawal, as suggested by Ashrafzadeh, in order to image and determine the status of the tableware throughout upper and lower baskets. 

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The prior art of record does not teach, suggest or motivate wherein the sensing unit includes a camera provided at an upper end of the main body to take a picture of a front of the main body, the controller generates position information of the basket identifier and position information of a blocked portion of the door identifier based on the sensed result of the sensing unit, the position information of the blocked portion of the door identifier includes x-axis coordinates from one end of the door to the blocked portion of the door identifier, the position information of the basket identifier includes an y-axis coordinate indicating a distance from a front opening of the washing tub to the basket identifier, and the position information of the door identifier includes width information of the blocked portion of the door identifier, in the context of claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711